Supplemental Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Note
The Notice of Allowance mailed on 11/18/2021 has been corrected as follows to address a typo-error.

The claim 9 has been amended as follows:
In claim 9, line 1, after phrase “claim”, delete “9” and insert --8--.


There is no further change in the Notice of Allowance mailed on 11/18/2021.

/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        December 1, 2021